UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

HIRUT TADESSE,
Petitioner,

v.
                                                                       No. 97-1972
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A72-378-146)

Submitted: March 24, 1998

Decided: May 15, 1998

Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Janis M. Clay, LAW OFFICES OF JANIS M. CLAY, Minneapolis,
Minnesota; Gregory L. Wilmes, WILMES & ASSOCIATES, Minne-
apolis, Minnesota, for Petitioner. Frank W. Hunger, Assistant Attor-
ney General, Richard M. Evans, Assistant Director, Marshall Tamor
Golding, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Hirut Tadesse petitions for review of a final order of the Board of
Immigration Appeals (BIA) denying her application for asylum and
withholding deportation. Because substantial evidence supports the
BIA's decision, we deny the petition.

I.

To establish eligibility for asylum, an alien must demonstrate that
she is a refugee within the meaning of the Immigration and National-
ity Act (Act). The Act defines a refugee as a person unable or unwill-
ing to return to her native country "because of persecution or a well-
founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion." 8
U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998); see M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (in banc). The alien bears the burden
of proving that she is a refugee as defined by the Act. See 8 C.F.R.
§ 208.13(a) (1997).

"[A] grant of asylum may, in select circumstances and as a matter
of discretion, be founded solely on the basis of past persecution."
Matter of H-, Interim Dec. 3276, 1996 WL 291910 (BIA 1996); see
also Matter of Chen, 20 I. & N. Dec. 16, 18 (BIA 1989). A finding
of past persecution creates a rebuttable presumption of a well-founded
fear of similar future persecution. See 8 C.F.R. § 208.13(b)(1)(i);
Matter of H-, 1996 WL 291910. This presumption can be rebutted by
a showing that conditions in the country of origin have substantially
changed since the time of the past persecution such that the alien no
longer has a well-founded fear of being persecuted upon return. See
8 C.F.R. § 208.13(b)(1)(i); Matter of H-, 1996 WL 291910; Chen, 20
I. & N. Dec. at 18.

                    2
Eligibility for asylum can also be based on past persecution even
though there is no likelihood of present persecution, if the alien can
show that compelling reasons, such as the severity of past persecu-
tion, render repatriation inhumane. See 8 C.F.R. § 208.13(b)(1)(ii);
Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992); Matter of H-,
1996 WL 291910; Chen, 20 I. & N. Dec. at 19. If an alien establishes
past persecution but the record shows that conditions have so changed
that there is little likelihood of future persecution, asylum, neverthe-
less, may be granted at the BIA's discretion if warranted by humani-
tarian considerations. See Matter of B-, Interim Decision 3251, 1995
WL 326740 (BIA 1995).

We must uphold the BIA's determination that Tadesse is not eligi-
ble for asylum if that determination is supported by substantial evi-
dence. See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). The
decision may only be reversed if the evidence was such "that a rea-
sonable factfinder would have to conclude that the requisite fear of
persecution existed." Id.

II.

The evidence established that Tadesse, an Ethiopian native of
Amhara ethnicity, and her family are members of the Pentecostal
Evangelical Church in Ethiopia. The Marxist-Leninist Mengistu dicta-
torship, which was in power in Ethiopia until 1991, forbade church
worship and wanted Tadesse and her family to abandon their religion.
Tadesse and her family members were repeatedly arrested and beaten
in attempts to force them to give up their faith.

In 1991 a new democratic government came to power; the new
government was composed primarily of Ethiopians of Tigrean ethnic-
ity. The Tigrean government ratified a new constitution in 1994,
which guarantees freedom of worship, expression, association, peace-
able assembly, and the right to engage in political activity. The State
Department profile on Ethiopia under the new government relates that
the human rights abuses prevalent under the Mengistu dictatorship
have ended. The report also states that there is no evidence that the
Tigrean government is targeting Amharas for mistreatment; in fact,
many high-ranking government officials are Amharas. Overall, the
report shows that the changes brought about by the Tigrean govern-

                    3
ment are broad, and that those persecuted under the Mengistu regime
are no longer in danger of persecution.

Tadesse maintains that the BIA erred in finding that although she
suffered past persecution on account of her religion under the
Mengistu regime, conditions in Ethiopia had substantially changed
such that she no longer had a well-founded fear of future religious
persecution. Tadesse also contends that the BIA erred in finding that
the past persecution she suffered did not merit a grant of asylum on
humanitarian grounds. Finally, Tadesse contends that even assuming
conditions in Ethiopia had substantially changed such that she no lon-
ger had a well-founded fear of religious persecution, she still has a
well-founded fear of persecution on account of her father's political
opinion which the new government imputes to her, her family mem-
bership, and her Amhara ethnicity.

III.

The BIA determined that Tadesse suffered past religious persecu-
tion and presumed that she had a well-founded fear of future persecu-
tion in Ethiopia. See 8 C.F.R. § 208.13(b)(i). However, the BIA
determined that this presumption was rebutted by evidence showing
that conditions in Ethiopia relative to freedom of religion had substan-
tially changed such that there was little likelihood that Tadesse would
experience similar religious persecution in the future. See Chen, 20 I.
& N. Dec. at 18. Although Tadesse and her family were persecuted
under Mengistu due to their religion, the evidence discloses that the
new government respects freedom of religion and guarantees it in the
new constitution. Tadesse offered no evidence to show that her family
continues to be persecuted under the Tigrean government due to their
religion. See Matter of H-, 1996 WL 291910; Chen, 20 I. & N. Dec.
at 18. Thus, substantial evidence supports the BIA's finding.

IV.

The BIA determined that the past persecution suffered by Tadesse
was not severe enough to warrant a grant of asylum based on humani-
tarian grounds. Substantial evidence supports that conclusion. See
Matter of B-, 1995 WL 326740; Chen, 20 I. & N. Dec. at 19-20.

                    4
V.

Finally, substantial evidence supports the BIA's determination that
Tadesse did not show a well-founded fear of future persecution based
on family membership, political opinion, or her Amhara ethnicity.
The record reveals that Tadesse's father, not his family members, has
been harassed by the Tigrean government. Any harassment which
Tadesse or other family members experienced during searches of
Tadesse's father's home was due to their presence in the home and
not due to their family membership or any political opinion imputed
to them by virtue of their relationship to their father. See Chen Zhou
Chai v. Carroll, 48 F.3d 1331, 1342-43 (4th Cir. 1995) (noting that
to qualify as refugee on basis of political persecution, applicant must
demonstrate that she is being persecuted for political opinion). On the
contrary, there was no evidence to show that once Tadesse's siblings
moved out of their father's home they were persecuted in any way
due to their family relationship. Likewise, Tadesse offers no evidence
that she has a well-founded fear of persecution based on her Amhara
ethnicity. The record shows that the Tigrean government is not target-
ing Amharas for mistreatment and that many high-ranking govern-
ment officials are Amharas.

The standard for withholding deportation is more stringent than
that for granting asylum. See 8 U.S.C. § 1253(h) (1994); INS v.
Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987); Rivera-Cruz v. INS,
948 F.2d 962, 969 (5th Cir. 1991). Because Tadesse has not estab-
lished entitlement to asylum, she cannot meet the higher standard for
withholding deportation.

We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

PETITION DENIED

                    5